 1
 2
 3
                    IN THE UNITED STATES DISTRICT COURT FOR THE
 4                       WESTERN DISTRICT OF WASHINGTON
 5
      JANICE LEE SMITH,                                    CASE NO. C18-997 RSM
 6
           Plaintiff,
 7                                                       FIFTH JOINT STIPULATION AND
                         vs.                             ORDER TO EXTEND DEADLINE
8
                                                         FOR COMPLETION OF SERVICE OF
 9    MILODRAGOVICH, DALE &                              PROCESS AND FOR DEFENDANT
      STEINBRENNER, P.C., a Montana                      TO ANSWER
10    Professional Corporation; LON J. DALE,
      and; MICHAEL BYBEE,                                [LCR 7(d)(1) and LCR 10(g)]
11
12         Defendants.

13
             COME NOW JANICE LEE SMITH, Plaintiff herein, and MILODRAGOVICH,
14
15   DALE & STEINBRENNER, P.C., by and through their respective, undersigned counsel

16   of record, and stipulate and agree as follows:
17           1.         Plaintiff filed the Complaint in this case on July 5, 2018.
18
             2.         The Complaint in this case is related to the Chapter 11 bankruptcy of
19
     Plaintiff Janice Smith, United States Bankruptcy Court for the Western District of
20
     Washington, Case no. 17-10988-TWD.
21
22           3.         Defendant Milodragovich, Dale & Steinbrenner, P.C. waived service

23   of process.
24           4.         Plaintiff has not completed service of process on Defendants Lon J. Dale
25
      Fifth Joint Stipulation and Order to Extend        WAID LAW OFFICE, PLLC
      Deadline for Completion of Service of Process      5400 CALIFORNIA AVENUE SW, SUITE D
      Page 1 of 5                                        SEATTLE, WA 98136
                                                         206.388.1926
 1
     and Michael Bybee, both of whom are principals and/or employees of Defendant
 2
 3   Milodragovich, Dale and Steinbrenner, P.C.

 4           5.      Pursuant to Fed. R. Civ. P. 4(m), the initial deadline for completing
 5   service of process on Defendant Dale and Bybee was October 3, 2018.
 6
             6.      Pursuant to Fed. R. Civ. P. 12(a)(1)(A)(ii), the Answer of Defendant
 7
     Milodragovich, Dale & Steinbrenner, P.C. was initially due on or about October 1,
8
     2018.
 9
10           6.      Plaintiff Smith, Defendant Milodragovich, Dale & Steinbrenner, P.C.,

11   and the Cote family (who are judgment creditors of Plaintiff Janice Smith) had
12   initially scheduled mediation of this case and other related matters, to be conducted by
13
     mediator Armand J. Kornfeld on November 2, 2018 in Seattle, Washington. The docket
14
     of Ms. Smith’s bankruptcy case no. 17-10988-TWD includes a Stipulation related to the
15
     parties’ mediation [Dkt. 122] and Order Appointing Mediator [Dkt. 124].
16
17           7.      Based on those facts, the Court granted the parties’ first Joint Stipulation

18   to extend the deadline for completion of service of process to December 3, 2018, and
19   the filing of defendant’s Answer to December 17, 2018.
20
             8.      Unfortunately, on or about October 30, 2018, the attorney for the Cote
21
     family (Bradley R. Duncan of Hillis Clark Martin & Peterson was summoned to appear
22
23   in the United States District for the Eastern District of New York to appear in Court

24   with his client on November 2, 2018. As a result, the parties had no choice but to

25
      Fifth Joint Stipulation and Order to Extend     WAID LAW OFFICE, PLLC
      Deadline for Completion of Service of Process   5400 CALIFORNIA AVENUE SW, SUITE D
      Page 2 of 5                                     SEATTLE, WA 98136
                                                      206.388.1926
 1
     postpone the mediation scheduled for November 2, 2018. The parties subsequently
 2
 3   re-scheduled the mediation to be conducted by Mr. Kornfeld on December 11, 2018.

 4           9.      Based on these circumstances, Plaintiff Janice Smith and Defendant
 5   Milodragovich, Dale & Steinbrenner, P.C. entered into a Second Stipulation to extend
 6
     the deadline for Plaintiff to complete service of process on the remaining defendants,
 7
     Lon J. Dale and Michael Bybee, through and including Monday, January 7, 2019, and
8
     further agreed to extend the due date for the Answer of Defendant Milodragovich, Dale
 9
10   & Steinbrenner, P.C. to January 21, 2019. The Court granted the Second Stipulation

11   by Order entered on November 28, 2018 [Dkt. 11].
12           10.     The parties, including the Cote family group thereafter engaged in a
13
     three-way mediation, with mediator Armand “Jay” Kornfeld on December 11, 2018.
14
     Although the parties did not reach a settlement at that time, the parties have continued
15
     to actively negotiate through mediator Kornfeld since that date.
16
17           11.     Plaintiff Janice Smith and Defendant Milodragovich, Dale &

18   Steinbrenner, P.C. entered into a Third Stipulation to extend the deadline for Plaintiff
19   to complete service of process on the remaining defendants, Lon J. Dale and Michael
20
     Bybee, through and including Monday, January 21, 2019, and further agreed to extend
21
     the due date for the Answer of Defendant Milodragovich, Dale & Steinbrenner, P.C. to
22
23   February 4, 2019. The Court granted this Third Joint

24   Stipulation on January 8, 2019.

25
      Fifth Joint Stipulation and Order to Extend     WAID LAW OFFICE, PLLC
      Deadline for Completion of Service of Process   5400 CALIFORNIA AVENUE SW, SUITE D
      Page 3 of 5                                     SEATTLE, WA 98136
                                                      206.388.1926
 1
             12.     Plaintiff Janice Smith and Defendant Milodragovich, Dale &
 2
 3   Steinbrenner, P.C. entered into a Third Stipulation to extend the deadline for Plaintiff

 4   to complete service of process on the remaining defendants, Lon J. Dale and Michael
 5   Bybee, through and including Monday, February 4, 2019, and further agreed to extend
 6
     the due date for the Answer of Defendant Milodragovich, Dale & Steinbrenner, P.C. to
 7
     February 4, 2019. The Court granted this Fourth Joint Stipulation on January 24, 2019.
8
             13.     Prior to February 4, 2019, undersigned counsel orally agreed to enter
 9
10   into a Fifth Stipulation to extend the deadline for Plaintiff to complete service of

11   process on the remaining defendants, Lon J. Dale and Michael Bybee, and further
12   agreed to extend the due date for the Answer of Defendant Milodragovich, Dale &
13
     Steinbrenner, P.C. However, due to the intervening snow event in the Seattle
14
     Metropolitan area and an intervening illness on the part of Plaintiff’s counsel, they did
15
     not submit a formal Stipulation to the Court for approval.
16
17           14.     Nevertheless, the three-way mediation process has continued, without

18   interruption (other than the delay occasioned by the events described in ¶13, above) and
19   counsel for the parties jointly stipulate and represent to the Court that the parties have
20
     continued to make progress throughout the mediation process.
21
             15.     Based on the foregoing circumstances, Plaintiff Janice Smith and
22
23   Defendant Milodragovich, Dale & Steinbrenner, P.C. stipulate and agree to extend the

24   due date for Plaintiff to complete service of process on the remaining defendants, Lon J.

25
      Fifth Joint Stipulation and Order to Extend     WAID LAW OFFICE, PLLC
      Deadline for Completion of Service of Process   5400 CALIFORNIA AVENUE SW, SUITE D
      Page 4 of 5                                     SEATTLE, WA 98136
                                                      206.388.1926
 1
     Dale and Michael Bybee, through and including Monday, March 18, 2019, and further
 2
 3   agreed to extend the due date for the Answer of Defendant Milodragovich, Dale &

 4   Steinbrenner, P.C. to Monday, April 1, 2019.
 5           DATED: February 25, 2019.
 6
                                                      WAID LAW OFFICE, PLLC
 7
                                                      BY:/s/ Brian J. Waid ________
8                                                            BRIAN J. WAID
                                                             WSBA No. 26038
 9
                                                             Attorney for Plaintiff
10
                                                      SCHWABE, WILLIAMSON & WYATT
11
                                                      BY:___/s/ Christopher H. Howard
12                                                          CHRISTOPHER H. HOWARD
13                                                          WSBA No. 11074
                                                            RYAN W. DUMM
14                                                          WSBA No. 46738
                                                            Attorneys for Defendant
15                                                          Milodragovich, Dale &
                                                            Steinbrenner, P.C.
16
17
                              ORDER APPROVING STIPULATION
18
             IT IS SO ORDERED this 1st day of March 2019.
19
20
21
                                                      A
                                                      RICARDO S. MARTINEZ
                                                      CHIEF UNITED STATES DISTRICT
22                                                    JUDGE
23
24
25
      Fifth Joint Stipulation and Order to Extend       WAID LAW OFFICE, PLLC
      Deadline for Completion of Service of Process     5400 CALIFORNIA AVENUE SW, SUITE D
      Page 5 of 5                                       SEATTLE, WA 98136
                                                        206.388.1926
